Exhibit 10.1

ADDENDUM NO. 1 TO AMENDED CHANGE IN CONTROL AND

TERM EMPLOYMENT AGREEMENT

This Addendum No. 1 dated as of the 7th day of September, 2006, is entered into
between AmeriVest Properties Inc., a Maryland corporation (the “Company”) and
Kathryn L. Hale (“Executive”, and collectively with the Company, the “Parties”).

WHEREAS, the Parties have entered into an Amended Change in Control and Term
Employment Agreement (“Agreement”) dated as of December 16, 2005, pursuant to
which Company agreed to employ Executive and Executive agreed to be employed by
Company as the Company’s Chief Financial Officer through May 31, 2006
(“Employment Period”).

WHEREAS, Section 4(e)(i) of the Agreement provides that upon the expiration of
Executive’s Employment Period, among other requirements as specifically set
forth in the Agreement, and as a requisite to payment of Severance by Company to
Executive, as defined in the Agreement, Executive shall on the date of her
termination of employment enter into and execute this Addendum No. 1 to
Agreement wherein Executive ratifies all the provisions of the Agreement and
agrees that she shall be legally bound by all releases and all other terms set
forth in the Agreement as of the date of Executive’s termination of employment.

WHEREAS, Executive desires to fulfill her obligation under the Agreement to
enter into and execute this Addendum No. 1 to Agreement.

NOW THEREFORE, the Parties hereto, intending to be legally bound, hereby agree
as follows:

1.                                       In exchange for the benefits payable to
Executive as set forth in Section 4(e) of the Agreement, Executive does hereby
voluntarily and knowingly release and discharge the Company and its successors,
subrogees, assigns, principals, agents, partners, heirs, employees,
shareholders, officers, directors, subsidiaries, affiliates, divisions,
associates and attorneys (collectively the “Released Parties”) from any and all
claims, action, causes of action, liabilities, demands, rights, damages, costs,
attorneys’ fees, expenses and controversies of every kind and description
through the date of this Agreement.  These releases shall include, by way of
example and not limitation, all claims which arise out of, relate to, or are
based on (i) Executive’s employment and/or association with the Released Parties
and the termination thereof, (ii) any and all contracts, binding promises and
statements to, from or between the Parties, (iii) the common laws of any state,
(iv) Title VII of the Civil Rights Act of 1964, as amended, (v) claims under the
Civil Rights Act of 1991, (vi) claims under 42 U.S.C. § 1981, § 1981a, § 1983, §
1985, or § 1988, (vii) the Age Discrimination in Employment Act of 1967, as
amended, (viii) the Employee’s Income Retirement Security Act of 1974, as
amended, (ix) claims under the Older Workers Benefit Protection Act of 1990, and
(x) claims under all other local, state and federal statutes, any of which could
be raised, filed and/or brought in any court of competent jurisdiction an/or in
any local, state and federal administration agency or administration.  However,
Executive does not release any claims she may have under any stock option or
warrant agreements.


--------------------------------------------------------------------------------


 

(i)                                     Nothing contained herein shall be
construed as a release of any claim the Executive may have to unemployment
benefits.  Executive may make a claim for such benefits, and the Released
Parties will provide truthful information in response to questions from the
responsible State agency.

(ii)                                  Notwithstanding the recitation of the
claims set forth in Section 4(f) of the Agreement or Section 1 of this Addendum
No. 1 to Agreement, or whether quoted therein or herein or not, and for the
purpose of effectuating a full and final release between the Parties, Executive
expressly acknowledges that all releases agreed to by Executive in Section 4(f)
of the Agreement and Section 1 of this Addendum No. 1 are intended to include
and contemplate the extinguishment, without limitation, of all claims which she
now has or does not know or suspect to exist in her favor at the time of the
execution hereof.

2.                                       Executive warrants and represents as
follows:

(i)                                   Executive has full and complete legal
capacity to enter into this Addendum No. 1 to Agreement, has read this Addendum
No. 1 to Agreement, has had a reasonable time to consider its terms, and agrees
to the conditions and obligations set forth in it.

(ii)                                  Executive has had twenty-one (21) days to
consider this Addendum No. 1 to Agreement, and, if Executive executes this
Addendum No. 1 to Agreement within less than twenty-one (21) days from the date
of receipt, it is with the express understanding that Executive had the full
twenty-one (21) days available if so desired.  Further, Executive waives all
rights to a twenty-one (21) day period to consider the terms of Employee’s
release of claims under the Age Discrimination in Employment Act (“ADEA”) if
Executive signs this Addendum No. 1 to Agreement prior to the expiration of the
twenty-one (21) day period.

(iii)                               Executive has not relied on any statement
made by the Company, its agents or representatives, either express or implied,
or by statement or omission, in making his decision to enter into this Addendum
No. 1 to Agreement.  Executive voluntarily executes this Addendum No. 1 to
Agreement after having been advised by the Company to seek legal counsel, and
has had full opportunity to consult with legal counsel, and without being
pressured or influenced by any person, or by any statement or representation of
any person acting on behalf of another Party, including the officers, agents and
attorneys for any other Party.

(iv)                              Executive has been informed and understands
that (i) to the extent that this Addendum No. 1 to Agreement waives or releases
any claims Executive might have under the ADEA, Executive may rescind such
waiver and release within seven (7) calendar days of the execution of this
Addendum No. 1 to Agreement, and (ii) any such rescission must be in writing and
hand delivered to the Company, or, if sent by mail, postmarked within the seven
(7) day period, sent only by certified mail, return receipt requested, and
addressed to the Company.

2


--------------------------------------------------------------------------------


 

(v)                                 This Addendum No. 1 to Agreement is subject
to the terms of the Older Workers Benefit Protection Act of 1990 (“OWBPA”). 
Executive acknowledges and agrees that she is, voluntarily and with full
knowledge of the consequences of such release, releasing all claims, including
any claims Executive has or could have brought under the OWBPA and any claim(s)
under the ADEA.

(vi)                              Executive acknowledges and agrees that this
Addendum No. 1 to Agreement is written in a manner intended to be understood,
and that Executive understands this Addendum No. 1 to Agreement.

(vii)                           Executive has had a full and fair opportunity to
investigate the facts underlying any claims that Executive believes she may have
against the Company.  Executive enters into this Addendum No. 1 to Agreement
acknowledging that there may be facts of which she is not aware; but nonetheless
enters into this Addendum No. 1 to Agreement with the intent of providing the
Company, and its affiliates, with a full and final release of all known and
unknown, suspected or unsuspected, foreseen or unforeseen, matured or unmatured,
liquidated or unliquidated, claims, based on all known and unknown facts.

3.                                       By execution of this Addendum No. 1 to
Agreement, Executive ratifies all of the provisions of the Agreement and all of
the provisions of the Amendment to Agreement, and agrees that she shall be
legally bound by all releases and all other terms set forth in the Agreement,
the Amendment to Agreement, and this Addendum No. 1 to Agreement as of the date
of Executive’s termination of employment.

4.                                       Except to the extent supplemented
hereby, the Agreement shall remain unchanged and in full force and effect and is
hereby ratified and confirmed in all respects as supplemented hereby.

IN WITNESS WHEREOF, the undersigned have executed this Addendum No. 1 to
Agreement as of the date and year above written.

 

AMERIVEST PROPERTIES INC.

 

 

 

 

 

  /s/ Charles K. Knight

 

 

Charles K. Knight, President

 

 

 

 

 

EXECUTIVE

 

 

 

  /s/ Kathryn L. Hale

 

 

Kathryn L. Hale

 

3


--------------------------------------------------------------------------------